Exhibit 10.3

 

LANTHEUS MI HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

NON-EMPLOYEE DIRECTOR

 

OPTION GRANT AWARD AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

 

GRANT OF OPTION AWARD

1

 

 

 

 

(a)

Grant

1

(b)

Plan

1

(c)

No Rights as Stockholder

1

(d)

Exercise Price

1

 

 

 

SECTION 2.

 

VESTING

2

 

 

 

 

SECTION 3.

 

EXERCISE PROCEDURES

2

 

 

 

 

(a)

Notice of Exercise

2

(b)

Tax Liability

2

(c)

Joinder Agreement

3

(d)

Issuance of Shares; Shareholders’ Agreement; Restrictions on Shares

3

 

 

 

SECTION 4.

 

SECURITIES LAW ISSUES; TRANSFER RESTRICTIONS

3

 

 

 

 

(a)

Grantee Acknowledgments and Representations

3

(b)

No Registration Rights

3

(c)

Transfers

3

 

 

 

SECTION 5.

 

TERM OF GRANT; EXPIRATION OF VESTED PORTION AND UNVESTED PORTION

4

 

 

 

 

(a)

Term of Grant

4

(b)

Expiration of Vested Portion Following Termination

4

(c)

Expiration of Unvested Portion Following Termination

4

 

 

 

SECTION 6

 

PUT RIGHT AND CALL RIGHT UPON TERMINATION OF SERVICE

4

 

 

 

 

SECTION 7.

 

ADJUSTMENT OF SHARES

5

 

 

 

 

SECTION 8.

 

MISCELLANEOUS PROVISIONS

5

 

 

 

 

(a)

No Retention Rights

5

(b)

Notices

5

(c)

Entire Agreement

5

(d)

Amendment; Waiver

6

(e)

Assignment

6

(f)

Successors and Assigns; No Third Party Beneficiaries

6

(g)

Governing Law; Venue

6

(h)

Waiver of Jury Trial

6

(i)

Interpretation

7

(j)

Severability

7

(k)

Counterparts

7

(l)

Grantee Undertaking

7

(m)

Option Subject to Plan

7

 

 

 

SECTION 9.

 

DEFINITIONS

7

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

EXHIBIT A

NOTICE OF EXERCISE

 

 

 

 

EXHIBIT B

INVESTMENT REPRESENTATIONS AND WARRANTIES

 

 

 

 

EXHIBIT C

SHARE POWER

 

 

 

 

EXHIBIT D

JOINDER AGREEMENT

 

 

ii

--------------------------------------------------------------------------------


 

[FORM OF]

LANTHEUS MI HOLDINGS, INC.

2013 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR OPTION GRANT AWARD AGREEMENT

 

GRANT TO: [Name of Grantee]

 

THIS AGREEMENT (this “Agreement”) is made as of [·], 2013 (the “Grant Date”),
between Lantheus MI Holdings, Inc., a Delaware corporation (the “Company”), and
[Name of Director], who is a director of the Company (the “Grantee”). 
Capitalized terms, unless defined in Section 9 or a prior section of this
Agreement, shall have the same meanings as in the Lantheus MI Holdings, Inc.
2013 Equity Incentive Plan (the “Plan”).

 

WHEREAS, in connection with the Grantee’s Service, the Company desires to grant
to the Grantee options (“Options”) to purchase a certain number of shares of
Common Stock, par value $0.001, of the Company on the date hereof pursuant to
the terms and conditions of this Agreement and the Plan.

 

WHEREAS, the Board has determined that it would be to the advantage, and in the
best interest, of the Company and its shareholders to grant the option provided
for herein to the Grantee pursuant to the terms and conditions of the Plan and
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

SECTION 1.                         GRANT OF OPTION AWARD

 

(a)                                 Grant.  Subject to the terms and conditions
of the Plan and this Agreement, the Company hereby grants to the Grantee the
right and option to purchase all or any part of an aggregate of [total number of
Options granted to Grantee] Shares (the “Option”), subject to adjustment as set
forth in the Plan.  Shares subject to the Option shall vest based on the passage
of time (the “Time Award”) in accordance with Section 2 and Section 5.

 

(b)                                 Plan.  The Option is subject to the terms
and conditions of the Plan (as it may be amended from time to time) which are
hereby incorporated herein by reference and made a part of this Agreement.

 

(c)                                  No Rights as Stockholder. It shall be
understood that none of the terms contained herein grant to the Grantee any
rights as a stockholder, and the Grantee shall not have any such rights unless
and until the Grantee receives Incentive Shares in connection with the exercise
of the Option in accordance with the terms hereunder.

 

(d)                                 Exercise Price.  The Exercise Price of the
Shares subject to the Option shall be $[Fair Market Value on the Grant Date] per
Share.

 

--------------------------------------------------------------------------------


 

SECTION 2.                         VESTING

 

The portion of the Option that has become vested is hereinafter referred to as
the “Vested Portion” and the portion of the Option that has not yet become
vested is hereinafter referred to as the “Unvested Portion”.  Subject to the
terms set forth in the Plan and this Award Agreement, the Time Award shall vest
on a monthly basis over a [Number of years]-year period commencing on the first
day of each calendar month following the Grant Date (each such date, a “Time
Vesting Date”), such that 1/[Number of years multiplied by 12] of the Time Award
shall vest on each Time Vesting Date, subject to the Grantee’s continued Service
through the applicable Time Vesting Date.  In connection with a Change of
Control, subject to the Grantee’s continued Service through the date of the
Change of Control, the Unvested Portion of the Time Award shall become
immediately fully vested upon the occurrence of such Change of Control.

 

SECTION 3.                         EXERCISE PROCEDURES

 

(a)                                 Notice of Exercise.  Subject to Section 5
hereof, the Vested Portion may be exercised by delivering to the Company at its
principal office written notice of intent to so exercise in the form attached
hereto as Exhibit A (such notice, a “Notice of Exercise”).  Such Notice of
Exercise shall be accompanied by payment in full of the aggregate Exercise Price
[in cash] for the Shares to be exercised (plus payment of the applicable tax
withholding) and, if applicable, an executed Joinder Agreement as required by
Section 3(c).  In the event that the Option is being exercised by the
Participant’s representative, the Notice of Exercise shall be accompanied by
proof (satisfactory to the Committee) of the representative’s right to exercise
the Option.  The aggregate Exercise Price for the Shares to be exercised shall
be paid in cash or another form of payment to the extent, but only to the
extent, permitted by the Board, in its sole discretion, in accordance with
Section 6.c. and Section 11 of the Plan[; provided, however, that,
notwithstanding anything to the contrary in this Agreement, in connection with
an exercise of the Option, all or part of the Exercise Price may be paid by
reducing the number of Shares being purchased pursuant to such exercise by the
number of such Shares having a Fair Market Value equal to the Exercise Price]. 
In the event of the Grantee’s death, the Vested Portion shall be exercisable by
the executor or administrator of the Grantee’s estate, or the Person or Persons
to whom the Grantee’s rights under this Agreement shall pass by will or by the
laws of descent and distribution, as the case may be.  Any heir or legatee of
the Grantee shall take rights herein granted subject to the terms and conditions
of this Agreement and the Plan.

 

(b)                                 Tax Liability.  The Grantee shall be
responsible for all Federal, state and local taxes pursuant to any applicable
law or regulation which may be owned as a result of receipt or exercise of the
Option hereunder; provided, however, that the Company shall have the power and
the right to deduct or withhold automatically from any amount deliverable under
this Agreement, or otherwise, or to require the Grantee to remit to the Company,
the minimum statutory amount to satisfy federal, state and local taxes, domestic
or foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. The Grantee may elect,
subject to the approval of the Board, in its sole discretion, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed in connection with any
such taxable event.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Joinder Agreement.  At the time of the
Notice of Exercise, if the Grantee is not then party to the  Shareholders’
Agreement, the Grantee shall be required to execute a Joinder Agreement and
become a party to the to the Shareholders’ Agreement prior to or concurrent with
such exercise.  If the Grantee fails to execute the Joinder Agreement at or
prior to the time of the Notice of Exercise, such exercise shall be ineffective
and, without further notice, be deemed null and void.

 

(d)                                 Issuance of Shares; Shareholders’ Agreement;
Restrictions on Shares.  After receiving a properly completed and executed
Notice of Exercise and payment for the full amount of the Exercise Price as
required by Section 3(a) and, if applicable, an executed Joinder Agreement as
required by Section 3(c), the Company shall cause to be issued a certificate or
certificates for the Incentive Shares, registered in the name of the Grantee (or
in the names of such person and his or her spouse as community property or as
joint tenants with right of survivorship), provided that as a condition to the
issuance of Incentive Shares hereunder, the Grantee shall make, as of the time
of issuance of such Incentive Shares, representations and warranties in a form
satisfactory to the Company and substantially similar to those contained in
Exhibit B.  In connection with any exercise of the Option, the Person exercising
the Option shall deliver to the Company a duly executed blank share power in the
form attached hereto as Exhibit C.  Incentive Shares received upon the exercise
of the Option shall be subject to all of the terms and conditions of the
Shareholders’ Agreement, including all transfer restrictions and repurchase
rights set forth therein.  The certificates for Incentive Shares may include any
legend that the Board deems appropriate to reflect any conditions and
restrictions applicable to such Incentive Shares.

 

SECTION 4.                         SECURITIES LAW ISSUES, TRANSFER RESTRICTIONS

 

(a)                                 Grantee Acknowledgements and
Representations.  The Grantee understands and agrees that:  (x) neither the
Option nor the Incentive Shares have been registered under the Securities Act,
(y) the Option and the Incentive Shares are restricted securities under the
Securities Act and (z) neither the Option nor the Incentive Shares may be resold
or transferred unless they are first registered under the Securities Act or
unless an exemption from such registration is available.  The Grantee hereby
makes the representations and warranties set forth in Exhibit B hereto.

 

(b)                                 No Registration Rights.  Except as provided
for in the Shareholders’ Agreement, the Company may, but shall not be obligated
to, register or qualify the issuance of Incentive Shares to the Grantee, or the
resale of any such Incentive Shares by the Grantee under the Securities Act or
any other applicable law.

 

(c)                                  Transfers.  Unless otherwise determined by
the Board, in its sole discretion, the Grantee shall not be permitted to
transfer or assign the Option except in the event of death and in accordance
with Section 13.a. of the Plan.  The Grantee understands that the Shareholders’
Agreement contains significant restrictions on the transfer of the Incentive
Shares.  The Grantee acknowledges that the transfer restrictions contained in
this Agreement are reasonable and in the best interests of the Company.

 

3

--------------------------------------------------------------------------------


 

SECTION 5.                         TERM OF GRANT; EXPIRATION OF VESTED PORTION
AND UNVESTED PORTION

 

(a)                                 Term of Grant.  The Option granted pursuant
to this Agreement shall expire, terminate and be cancelled 10 years from the
Grant Date, unless such Option has expired, terminated and been cancelled
earlier as set forth herein.

 

(b)                                 Expiration of Vested Portion Following
Termination.  Upon the Grantee’s Service ceasing (a “Terminated Grantee” and,
the date of such termination, the “Termination Date”) for any reason, the
following shall apply:

 

(i)                                     if the Terminated Grantee resigns as a
director of the Company, the Terminated Grantee or his or her Permitted
Transferees shall have 45 days from the Termination Date to exercise the Vested
Portion (otherwise such Vested Portion, as of the end of such 45-day period,
shall be cancelled, terminated and forfeited in all respects);

 

(ii)                                  if the Terminated Grantee is removed as a
director by the Company without Cause, the Terminated Grantee or his or her
Permitted Transferees shall have 60 days from the Termination Date to exercise
the Vested Portion (otherwise such Vested Portion, as of the end of such 60-day
period, shall be cancelled, terminated and forfeited in all respects);

 

(iii)                               if the Terminated Grantee is removed as
director of the Company for Cause, the Vested Portion of the Option as of the
Termination Date shall be cancelled, terminated and forfeited in all respects as
of the Termination Date; and

 

(iv)                              if the termination of the Terminated Grantee’s
Service is due to the Terminated Grantee’s death or Disability, the Terminated
Grantee or his or her legal representative or Permitted Transferees shall have
one year from the Termination Date to exercise the Vested Portion (otherwise
such Vested Portion, as of the end of such one-year period, shall be cancelled,
terminated and forfeited in all respects).

 

(c)                                  Expiration of Unvested Portion Following
Termination.  Any Unvested Portion as of the Termination Date shall expire and
terminate in all respects as of such date, and shall be forfeited by the Grantee
or his or her Permitted Transferees.

 

SECTION 6.                         PUT RIGHT AND CALL RIGHT UPON TERMINATION OF
SERVICE

 

Notwithstanding the provisions of the Shareholders’ Agreement, the Company shall
have the right to exercise its Call Option upon or after the resignation,
removal or termination of the Grantee as director of the Company only if the
Grantee has undertaken or agreed to undertake an employment, consulting or other
similar relationship with an entity that is a competitor, or that in the
reasonable judgment of the Company can be deemed to compete with the Company, in
which case the Company shall have the Call Option in accordance with the terms
of the Shareholders’ Agreement.

 

4

--------------------------------------------------------------------------------


 

SECTION 7.                         ADJUSTMENT OF SHARES

 

In the event of a Recapitalization or another event set forth in Section 13 of
the Plan, the terms of the Option (including, without limitation, the number and
kind of Shares subject to this Agreement) shall be adjusted as set forth in the
Plan; it being understood, that the foregoing is not in limitation of the terms
set forth in Section 2 above.

 

SECTION 8.                         MISCELLANEOUS PROVISIONS

 

(a)                                 No Retention Rights.  Nothing in this
Agreement or in the Plan shall confer upon the Grantee any right to continue in
Service or interfere with or otherwise restrict in any way the rights of the
Company or any Subsidiary, which rights are hereby expressly reserved by the
Company and each of its Subsidiaries, to terminate the Grantee’s Service at any
time and for any reason, with or without Cause.

 

(b)                                 Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Lantheus MI Holdings, Inc.

331 Treble Cove Road

North Billerica, Massachusetts 01862

Attention:  General Counsel

 

if to the Grantee, to the address that he or she most recently provided to the
Company,

 

or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto.  All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt.  Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt.  Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one Business Day, or by personal
delivery, whether by courier or otherwise, made within two Business Days after
the date of such facsimile transmissions; provided, that such confirmation
mailing or delivery shall not affect the date of receipt, which will be the date
that the facsimile successfully transmitted the notice, request or other
communication.

 

(c)                                  Entire Agreement.  This Agreement, the
Plan, the Shareholders’ Agreement, the Grantee’s director agreement, if any, and
the other agreements referred to herein and therein and any schedules, exhibits
and other documents referred to herein or therein, constitute the entire
agreement and understanding among the parties hereto in respect of the subject
matter hereof and thereof and supersede all prior and contemporaneous
arrangements,

 

5

--------------------------------------------------------------------------------


 

agreements and understandings, both oral and written, whether in term sheets,
presentations or otherwise, among the parties hereto, or between any of them,
with respect to the subject matter hereof and thereof.

 

(d)                                 Amendment; Waiver.  No amendment or
modification of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of the Company and the Grantee, except that the
Company may amend or modify the Agreement without the Grantee’s consent in
accordance with the provisions of the Plan or as otherwise set forth in this
Agreement.  Notwithstanding the foregoing, following an Initial Public Offering
and to the extent that the Avista Investors hold, in the aggregate, at least 10%
of the outstanding Shares, the Company shall not amend, modify or waive the
requirements of Section 3(c) hereof without the prior written consent of the
Avista Investors.  The failure of the Company in any instance to exercise the
Call Option shall not constitute a waiver of any other rights that may
subsequently arise under the provisions of this Agreement or any other agreement
between the Company and the Grantee.  No waiver of any breach or condition of
this Agreement shall be deemed to be a waiver of any other or subsequent breach
or condition whether of like or different nature.  Any amendment or modification
of or to any provision of this Agreement, or any waiver of any provision of this
Agreement, shall be effective only in the specific instance and for the specific
purpose for which made or given.

 

(e)                                  Assignment.  Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Grantee except pursuant to a Transfer in accordance
with the provisions of this Agreement.

 

(f)                                   Successors and Assigns; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Grantee and their respective heirs, successors, legal
representatives and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Company and the
Grantee, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(g)                                  Governing Law; Venue. All issues concerning
the relative rights of the Company and any Grantee with respect to each other
shall be governed by the laws of the State of Delaware.  All other issues
concerning the construction, validity and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York applicable to contracts made and performed entirely within such state,
without regard to the conflicts of laws rules of such state.  Any legal action
or proceeding with respect to the Agreement shall be brought exclusively in the
courts of the United States for the Southern District of New York.

 

(h)                                 Waiver of Jury Trial.  The Grantee hereby
irrevocably waives all right of trial by jury in any legal action or proceeding
(including counterclaims) relating to or arising out of or in connection with
this Agreement or any of the transactions or relationships hereby contemplated
or otherwise in connection with the enforcement of any rights or obligations
hereunder.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Interpretation.  Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation apply:

 

Headings.  The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

 

Section References.  Unless otherwise specified, all references in this
Agreement to any “Section” are to the corresponding Section of this Agreement.

 

Schedules/Exhibits.  Any capitalized terms used in any Schedule or Exhibit to
this Agreement but are not otherwise defined therein have the meanings set forth
in this Agreement.

 

(j)                                    Severability.  If any provision of this
Agreement is invalid, illegal, or incapable of being enforced by any law, all
other provisions of this Agreement remain in full force and effect so long as
the economic and legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to any party.  If any provision of
this Agreement is held to be invalid, illegal, or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

(k)                                 Counterparts.  The parties may execute this
Agreement in one or more counterparts, each of which constitutes an original and
all of which collectively constitute one and the same instrument.  The
signatures of all the parties need not appear on the same counterpart.

 

(l)                                     Grantee Undertaking.  The Grantee agrees
to take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable to carry out or effect one or more of
the obligations or restrictions imposed on either the Grantee or upon the Option
or any Incentive Shares pursuant to the provisions of this Agreement.

 

(m)                             Option Subject to Plan.  By entering into this
Agreement, the Grantee agrees and acknowledges that the Grantee has received and
read a copy of the Plan. The Option is subject to the terms and conditions of
the Plan.  In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

SECTION 9.                         DEFINITIONS

 

(a)                                 “Avista Investors” means Avista Capital
Partners, LP and Avista Capital Partners (Offshore), LP, ACP-Lantern Co-Invest,
LLC or any of their Permitted Transferees.

 

(b)                                 “Business Day” means any day except a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized by law to close.

 

7

--------------------------------------------------------------------------------


 

(c)                                  “Call Option” has the meaning ascribed to
such term in the Shareholders’ Agreement.

 

(d)                                 “Change of Control” has the meaning ascribed
to such term in the Shareholders’ Agreement.

 

(e)                                  “Disability” means, (a) if a Grantee has an
effective director agreement with the Company that defines “Disability” or a
like term, the meaning set forth in such agreement at the time of the Grantee’s
termination of Service; or, in the absence of such an effective service
agreement or definition, or (b) the Grantee’s physical or mental illness, injury
or infirmity which is reasonably likely to prevent and/or prevents such Grantee
from performing its essential job functions for a period of (A) ninety (90)
consecutive calendar days or (B) an aggregate of one hundred twenty (120)
calendar days out of any consecutive twelve (12) month period.

 

(f)                                   “Incentive Shares” means any Shares issued
pursuant to the exercise of the Option in accordance with the terms of this
Agreement.

 

(g)                                  “Joinder Agreement” means an agreement
substantially in the form of Exhibit D attached hereto, pursuant to which the
Grantee shall become a party to the Shareholders’ Agreement and subject to all
of the rights, restrictions and obligations contained therein.

 

(h)                                 “Permitted Transferee” means (i) any
executor, administrator or testamentary trustee of the Grantee’s estate if the
Grantee dies, (ii) any transferee receiving Shares owned by the Grantee by will,
intestacy laws or the laws of descent or survivorship, and (iii) any trustee of
a trust (including an inter vivos trust) of which there are no principal
beneficiaries other than the Grantee or one or more lineal descendents, siblings
or parents of the Grantee or one or more lineal descendents of any siblings of
the Grantee.

 

(i)                                     “Shareholders’ Agreement” shall mean
that certain Amended and Restated Shareholders’ Agreement, dated as of
February 26, 2008, by and among the Company, Avista Capital Partners, LP, Avista
Capital Partners (Offshore), LP, ACP-Lantern Co-Invest, LLC and the Persons
listed on Schedule A attached thereto (as the same shall be amended,
supplemented or modified from time to time).

 

(j)                                    “Transfer” means, with respect to any
securities (including the Shares and the Option), (i) when used as a verb, to
sell, assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such securities or any participation or interest therein, whether
directly or indirectly, or agree or commit to do any of the foregoing and
(ii) when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, encumbrance, hypothecation, or other transfer of such
securities or any participation or interest therein or any agreement or
commitment to do any of the foregoing.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

LANTHEUS MI HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Name of Grantee]

 

SIGNATURE PAGE TO OPTION AWARD

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

Lantheus MI Holdings, Inc.

331 Treble Cove Road
North Billerica, Massachusetts 01862
Attention: General Counsel



Date of
Exercise:                                                                      

 

Ladies & Gentlemen:

 

1.                                      Exercise of Option. This constitutes
notice to Lantheus MI Holdings, Inc. (the “Company”) that pursuant to my Option
Grant Award Agreement, dated [·], 201[·] (the “Award Agreement”), I elect to
purchase the number of Shares set forth below for the price set forth below.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Award Agreement. By signing and delivering this
notice to the Company, I hereby acknowledge that I am the holder of the Option
exercised by this notice and have full power and authority to exercise the same.

 

Date of Grant:

 

 

Number of Shares as to which Option is exercised (“Optioned Shares”):

 

 

Shares to be issued in name of:

 

 

Total exercise price:

 

$

Cash payment [or other method of payment permitted under Section 3(a) of the
Award Agreement] delivered herewith:

 

$

[Method:]

 

 

 

2.                                      Form of Payment. The Option may be
exercised [(a)] by delivery of cash or its equivalent (e.g., cashier’s check),
[or (b) by reducing the number of Shares being purchased pursuant to such
exercise by the number of such Shares having a Fair Market Value equal to the
aggregate exercise price for the Optioned Shares being purchased].  Forms of
payment other than as described in the immediately preceding sentence are
limited by the Plan and are permissible only to the extent approved by the
Board, in its sole discretion.

 

--------------------------------------------------------------------------------


 

3.                                      Delivery of Payment. With this notice, I
hereby deliver to the Company the full exercise price of the Optioned Shares [in
cash] and any and all withholding taxes due in connection with the exercise of
my Option, subject to satisfaction of any and all withholding taxes in any other
manner consistent with the Award Agreement and the Plan, or I have otherwise
satisfied such requirements.

 

4.              Rights as Shareholder. While the Company shall endeavor to
process this notice in a timely manner, I acknowledge that until the issuance of
the Optioned Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) and my
satisfaction of any other conditions imposed by the Board pursuant to the Plan
or as set forth in the Award Agreement, no right to vote or receive dividends or
any other rights as a stockholder shall exist with respect to such shares,
notwithstanding the exercise of my Option. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance of the Optioned Shares.

 

5.              Interpretation. Any dispute regarding the interpretation of this
notice shall be submitted promptly by me or by the Company to the Board. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

 

Very truly yours,

 

 

Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Social Security Number:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Investment Representations and Warranties

 

The Grantee hereby represents and warrants to the Company that:

 

1.                                      The Option and Incentive Shares received
by him or her will be held by him or her for investment only for his or her own
account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof in violation of applicable U.S. federal or
state or foreign securities laws.  The Grantee has no current intention of
selling, granting participation in or otherwise distributing the Option or
Incentive Shares in violation of applicable U.S. federal or state or foreign
securities laws.  The Grantee does not have any contract, undertaking, agreement
or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity, or to any third person or entity, with
respect to any of the Option or Incentive Shares, in each case, in violation of
applicable U.S. federal or state or foreign securities laws.

 

2.                                      The Grantee understands that the
issuance of the Option and Incentive Shares has not been registered under the
Securities Act or any applicable U.S. state or foreign securities laws, and that
the Option and Incentive Shares are being issued in reliance on an exemption
from registration, which exemption depends upon, among other things, the bona
fide nature of the investment intent and the accuracy of the Grantee’s
representations as expressed herein.

 

3.                                      The Grantee has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of his or her owning the Option and Incentive Shares.  The
Grantee is a sophisticated investor, has relied upon independent investigations
made by the Grantee and, to the extent believed by the Grantee to be
appropriate, the Grantee’s representatives, including the Grantee’s own
professional, tax and other advisors, and is making an independent decision to
invest in the Option and Incentive Shares.  The Grantee has been furnished with
such documents, materials and information that the Grantee deems necessary or
appropriate for evaluating an investment in the Company, and the Grantee has
read carefully such documents, materials and information and understands and has
evaluated the types of risks involved with holding the Option and Incentive
Shares.  The Grantee has not relied upon any representations or other
information (whether oral or written) from the Company or its shareholders,
directors, officers or affiliates, or from any other person or entity, in
connection with his or her investment in the Option and Incentive Shares.  The
Grantee acknowledges that the Company has not given any assurances with respect
to the tax consequences of the ownership and disposition of the Option and
Incentive Shares.

 

4.                                      The Grantee has had, prior to his or her
being granted the Option and Incentive Shares, the opportunity to ask questions
of, and receive answers from, the Company concerning the terms and conditions of
the transactions contemplated by the Agreement and the Grantee’s holding of the
Option and Incentive Shares and to obtain additional information necessary to
verify the accuracy of any information furnished to him or her

 

--------------------------------------------------------------------------------


 

or to which he or she had access.  The Grantee confirms that he or she has
satisfied himself or herself with respect to any of the foregoing matters.

 

5.                                      The Grantee acknowledges that he or she
has had the opportunity to seek legal advice and all documents, materials and
information that he or she has requested or read relating to holding the Option
or Incentive Shares and confirms that he or she has satisfied himself or herself
with respect to any of the foregoing matters.

 

6.                                      The Grantee understands that no U.S.
federal or state or foreign agency has passed upon the Option or Incentive
Shares or upon the Company, or upon the accuracy, validity or completeness of
any documentation provided to the Grantee in connection with the transactions
contemplated by the Agreement, nor has any such agency made any finding or
determination as to holding the Option or Incentive Shares.

 

7.                                      The Grantee understands that there are
substantial restrictions on the transferability of the Option and Incentive
Shares and that on the date of the Agreement and for an indefinite period
thereafter there will be no public market for the Option or Incentive Shares
and, accordingly, it may not be possible for the Grantee to liquidate his or her
investment in case of emergency, if at all.  In addition, the Grantee
understands that the Agreement and Shareholders’ Agreement contain substantial
restrictions on the transferability of the Option and Incentive Shares and
provide that, in the event that the conditions relating to the transfer of the
Option or any Incentive Shares in such document has not been satisfied, the
holder shall not transfer the Option or any such Incentive Shares, and unless
otherwise specified the Company will not recognize the transfer of the Option or
any such Incentive Shares on its books and records or issue any share
certificates representing the Option or any such Incentive Shares, and any
purported transfer not in accordance with the terms of the Agreement or the
Shareholders’ Agreement shall be void.  As such, Grantee understands that: a
restrictive legend or legends in a form to be set forth in the Agreement and the
Shareholders’ Agreement will be placed on the certificates representing the
Option and Incentive Shares; a notation will be made in the appropriate records
of the Company indicating that each of the Option and Incentive Shares are
subject to restrictions on transfer and, if the Company should at some time in
the future engage the services of a securities transfer agent, appropriate
stop-transfer instructions will be issued to such transfer agent with respect to
the Option and Incentive Shares; and the Grantee will sell, transfer or
otherwise dispose of the Option or Incentive Shares only in a manner consistent
with its representations set forth herein and then only in accordance with the
Agreement and the Shareholders’ Agreement.

 

8.                                      The Grantee understands that (i) neither
the Option nor the Incentive Shares may be sold, transferred or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom, (ii) the Option and Incentive Shares have not been registered under
the Securities Act; (iii) the Option and Incentive Shares must be held
indefinitely and he or she must continue to bear the economic risk of holding
the Option and Incentive Shares unless such Option and Incentive Shares are
subsequently registered under the Securities Act or an exemption from such
registration is available; (iv) the Grantee is prepared to bear the economic
risk of holding the Option and Incentive Shares for an indefinite period of
time; (v) it is not anticipated that there will be any public market for

 

--------------------------------------------------------------------------------


 

the Option or Incentive Shares; (vi) the Option and Incentive Shares are
characterized as “restricted securities” under the U.S. federal securities laws;
and (vii) the Option and Incentive Shares may not be sold, transferred or
otherwise disposed of except in compliance with federal, state and local law.

 

9.                                      The Grantee understands that an
investment in the Option or Incentive Shares is not recommended for investors
who have any need for a current return on this investment or who cannot bear the
risk of losing their entire investment.  In that regard, the Grantee understands
that his or her holding the Option and Incentive Shares involves a high degree
of risk of loss.  The Grantee acknowledges that: (i) he or she has adequate
means of providing for his or her current needs and possible personal
contingencies and has no need for liquidity in this investment; (ii) his or her
commitment to investments which are not readily marketable is not
disproportionate to his or her net worth; and (iii) his or her holding the
Option and Incentive Shares will not cause his or her overall financial
commitments to become excessive.

 

10.                               The Grantee has completed and signed the
Accredited Investor Certificate attached hereto as Schedule 1.

 

--------------------------------------------------------------------------------


 

Schedule 1 to Exhibit B

 

Accredited Investor Certificate

 

I, [Name of Grantee],  hereby certify that, as of the date hereof, I fall within
the following categor(y)(ies):  (Capitalized terms used herein have the meanings
ascribed to them in the Option Grant Award Agreement, dated [    ], 201[ ],
among Lantheus MI Holdings Inc., and the undersigned.)

 

(check all that apply)

 

·                                         A director or executive officer* of
Lantheus MI Holdings, Inc.

 

*An executive officer means the president, any vice president in charge of a
principal business unit, division or function (such as sales, administration or
finance), any other officer who performs a policy making function, or any other
person who performs similar policy making functions for the company concerned. 
Executive officers of subsidiaries may be deemed executive officers of a company
if they perform such policy making function for the company concerned.

 

·                                         A person whose individual net worth,
or joint net worth with my spouse, at the time of purchasing the Restricted
Shares, exceeds $1,000,000.

 

·                                         A person who had an individual income
in excess of $200,000 in each of the two most recent years or joint income with
my spouse in excess of $300,000 in each of those years and have a reasonable
expectation of reaching the same income level in the current year.

 

Dated:            , 201[ ]

 

 

 

 

 

 

 

 

Name: [Name of Grantee]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Share Power

 

IRREVOCABLE STOCK POWERS

LANTHEUS MI HOLDINGS, INC.

 

FOR VALUE RECEIVED, [Name of Grantee] does hereby sell, assign and transfer unto
                                                                          Shares
of Common Stock of Lantheus MI Holdings, Inc., par value $0.001, represented by
Certificate No.        herewith and does hereby irrevocably constitute and
appoint                                              attorney to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

 

Dated:

 

 

 

 

 

 

By:

 

 

 

 

 

[Name of Grantee]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Joinder Agreement

 

JOINDER TO SHAREHOLDERS’ AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Amended
and Restated Shareholders’ Agreement, dated as of February 26, 2008 (as the same
shall be amended, supplemented or modified from time to time, the “Shareholders’
Agreement”) among (i) Lantheus MI Holdings, Inc., a Delaware corporation,
(ii) Avista Capital Partners, LP, Avista Capital Partners (Offshore), LP, and
ACP-Lantern Co-Invest LLC, and (iii) certain other Persons listed on Schedule A
attached thereto, as the same may be updated from time to time.  Capitalized
terms used, but not defined, herein shall have the meaning ascribed to such
terms in the Shareholders’ Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Shareholders’ Agreement as of the date hereof.  The Joining Party
(i) shall have all of the rights and obligations of a “Shareholder” under the
Shareholders’ Agreement and (ii) shall be deemed a “Management Shareholder” and
be subject to all of the terms, conditions, limitations and restrictions
applicable thereto under the Shareholders’ Agreement, in each case, as if it had
executed the Shareholders’ Agreement.  The Joining Party hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Shareholders’ Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:                            , 201[    ]

 

 

 

 

[Name of Grantee]

 

 

 

Address for Notices:

 

--------------------------------------------------------------------------------